


Exhibit 10.2


May 7, 2008

 

Mr. Fred Spivak

 

[Address]

 

Dear Fred:

 

As you know, in response to current economic conditions, the Company has taken
several actions to reduce costs, including cutting employee benefits. As part of
this initiative, you have agreed to reduce your cash bonus guarantee for Fiscal
2008 by 12.5%. Accordingly, this letter confirms this agreement and amends your
offer of employment letter, dated October 1, 2007 (“Offer Letter”), by deleting
the “Cash Bonus” section in its entirety and replacing it with the following:

 

Cash Bonus:

You will be eligible to participate in our annual cash incentive program with a
target bonus opportunity of 55% of base salary, which could provide a maximum
payout of 82.5%. The cash bonus award associated with this program is dependent
on Company performance. Management gains Compensation Committee approval on
annual performance metrics and bonuses are determined based on Company
performance against these metrics. A definitive program document governs the
cash bonus program.

 

For Fiscal 2007, the Company paid you a cash bonus in the amount of $125,000.00
which was the guarantee provided in your Offer Letter. For Fiscal 2008, the
Company will guarantee a cash bonus in the amount of $109,375.00, provided you
are employed by the Company at the end of this fiscal year. This guaranteed cash
bonus payment will be made in the first quarter following the year close and
will be an offset against any cash bonus earned pursuant to the performance
based bonus approved by the Board.

 

 

Please acknowledge your acceptance of this amendment to your Offer Letter by
signing below and returning this signed letter to me.

 


Sincerely,

Acknowledged and Accepted:

 

 

 

 

 

 

/s/ Branka Hannon

/s/

Fred Spivak

 

 

Dated: 5/15/08

 

 






--------------------------------------------------------------------------------